COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Coleman and Willis
Argued at Alexandria, Virginia


STAFFORD COUNTY SHERIFF'S OFFICE
and
VIRGINIA MUNICIPAL GROUP                     OPINION BY
 SELF-INSURANCE ASSOCIATION          JUDGE JERE M. H. WILLIS, JR.
                                           APRIL 23, 1996
v.         Record No. 2275-95-4

VICTOR J. DEBORD

       FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           Jennifer G. Marwitz (Ralph L. Whitt, Jr.;
           Sands, Anderson, Marks & Miller, on briefs),
           for appellants.

           Michael A. Kernbach (Laurie D. Waters; Jack
           T. Burgess & Associates, P.C., on brief), for
           appellee.



     On appeal from an award of compensation and medical expenses

to Victor J. DeBord, Stafford County Sheriff's Office (Stafford

County) contends that no credible evidence supports the

commission's finding that DeBord did not unjustifiably refuse

authorized medical treatment as required by Code § 65.2-603.    We

disagree and affirm the commission's decision.

     On appeal, we view the evidence in the light most favorable

to the party prevailing below.     Crisp v. Brown's Tysons Corner

Dodge, Inc., 1 Va. App. 503, 504, 339 S.E.2d 916, 916 (1986).

"Factual findings by the commission that are supported by

credible evidence are conclusive and binding upon this Court on

appeal."   Southern Iron Works, Inc. v. Wallace, 16 Va. App. 131,

134, 428 S.E.2d 32, 34 (1993).
        On April 24, 1994, DeBord sustained a compensable injury by

accident arising out of and in the course of his employment as a

Stafford County deputy sheriff.    He suffered chest injuries,

lacerations, and soft tissue injuries to various parts of his

body.    He was treated at Fairfax Hospital and was released on

April 25, 1994, with instruction to seek follow-up treatment with

his family physician.

        DeBord's family physician, Dr. Banzon, read about the

accident in the newspaper.    On April 26, 1994, Dr. Banzon called

DeBord and suggested that he come in for a check-up.    That same

day, Detective Jerry Tulsom hand delivered to DeBord a list of

panel physicians and a form for him to sign acknowledging receipt

of the list.    DeBord signed the acknowledgment form, which

states, "I have received a copy of the Panel of Physicians list

by my supervisor at the time I reported my work-related

injury/illness.    I will select a physician, if needed, from the

list for any necessary treatment."
        DeBord saw Dr. Banzon on April 29, 1994 and again on May 9.

Prior to both visits with Dr. Banzon, DeBord notified Stafford

County's injury coordinator and a Quick Fax Report was sent to

the Virginia Municipal Liabilities Group (VML), the county's

workers' compensation insurer.    Neither party objected to

DeBord's treatment by Dr. Banzon.

        On May 12, 1994, after DeBord had returned to work, a

representative of VML contacted DeBord concerning his treatment




                                 - 2 -
by Dr. Banzon.   On May 13, 1994, the carrier sent DeBord a letter

stating that his claim was accepted as compensable and his

emergency medical treatment would be covered.   However, the

letter advised him that because he had not sought follow-up

treatment from a panel physician, his medical expenses and

disability compensation would not be covered.

     The deputy commissioner found that DeBord had not refused

medical care from a panel physician, and that even if a refusal

occurred, it was justified.   The deputy commissioner awarded

DeBord temporary total disability benefits from April 24, 1994

through May 9, 1994, and the reasonable cost of authorized

medical care.
     On review, the full commission found no unjustified refusal

because DeBord had not refused to see a panel physician.     It

noted that Dr. Banzon practiced with the same medical group as a

physician on the panel, but at a different location.   The

commission noted that DeBord had notified his employer and

insurer prior to his treatment by Dr. Banzon and that neither the

county nor VML had objected until after DeBord's release from Dr.

Banzon's care and return to work.

     Citing Peninsula Transp. Dist. Comm'n. v. Gibbs, 228 Va.
614, 324 S.E.2d 662 (1985), Stafford County contends that

DeBord's right to compensation is barred because he unjustifiably

refused to seek treatment by a panel physician.   In Gibbs, the

Supreme Court denied benefits because the claimant refused



                               - 3 -
treatment by a panel physician and instead sought treatment from

her family physician.   The Court held that the claimant was

"under a duty to choose a physician from the panel."     Id. at 618,

324 S.E.2d at 664.   Stafford County argues that this case is

factually the same as Gibbs.

     Gibbs is distinguishable from the present case.     In Gibbs,

the claimant received a panel of physicians from a claims

representative, who explained the panel to her.   Her employer

advised her that if she sought treatment from a non-panel

physician, that treatment would be at her own expense.    After

conferring with her attorney, the claimant refused treatment by a

panel physician.   Her employer did not acquiesce in this refusal.
     Upon his discharge from Fairfax Hospital, DeBord was

instructed to consult his family physician.    That physician, Dr.

Banzon, contacted DeBord and arranged to see him promptly.

Moreover, as the commission noted, Dr. Banzon was a member of the

same medical group as a member of the panel.   DeBord justifiably

thought that he was seeking appropriate medical treatment in a

manner designed to expedite his recovery and return to work.      He

did not perceive that another physician was needed.    Informed of

this course, neither the county's representative nor VML

objected.    Unlike the claimant in Gibbs, the claimant in this
case at no time refused to be examined or treated by a panel

physician.

     Credible evidence supports the commission's finding that




                                - 4 -
DeBord did not unjustifiably refuse authorized medical treatment.

The decision of the commission is affirmed.

                                              Affirmed.




                              - 5 -